BRICKELL, C. J.
The word children, in its ordinary and legal signification, comprehends only immediate offspring, unless a clear intention to use it in a larger sense can be fairly collected from the instrument in which it is enlployedIn Continental Life Insurance Company v. Webb, 51 Ala. 688, we held, that when employed in a policy of life-insurance, taken by a parent on his own life', to designate the beneficiaries to whom the insurance money was payable, it embraced only immediate offspring, and not grand-children, or lineal descendants remoter in degree, there being no words in the policy which ought to deflect it from its ordinary signification. A policy of life-insurance is not more open to variation *501by parol evidence, than other written instruments. The intention of the parties must be collected from the writings to which their stipulations and agreements may be reduced. It was not permissible by parol evidence to show that' the insured intended that the appellant, a grand-child, should share with the children in the insurance money. The policy could not be thus varied from its legal meaning and operation.
The decree is affirmed.